Case 20-41308       Doc 151     Filed 03/16/20 Entered 03/16/20 15:43:58             Main Document
                                            Pg 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


 In Re:                                               )
                                                       )
 FORESIGHT ENERGY, LP, et al                          )          Case No. 20-41308
                                                        )        Chapter 11
                                                        )
                                                        )
                                Debtors.              )
                                                        )
                                                        )

                    VERIFIED MOTION OF AMY A. ZUCCARELLO FOR
                              ADMISSION PRO HAC VICE

          Pursuant to the Local Rules of the United States Bankruptcy Court for the Eastern

 District of Missouri, and Rule 12.01(F) of the Local Rules of the United States District Court for

 the Eastern District of Missouri, AMY A. ZUCCARELLO of the firm Sullivan & Worcester,

 together with Marshall C. Turner of the firm Husch Blackwell LLP, and move for admission of

 AMY A. ZUCCARELLO pro hac vice in the above-captioned chapter 11 case, and in support

 thereof state as follows:

           1.    AMY A. ZUCCARELLO is an attorney in the law firm of Sullivan & Worcester,

 One Post Office Square, Boston, MA 02109. Her phone number is 617-338-2988. Her facsimile

 number is 617-338-2880 and email is azuccarello@sullivanlaw.com.

          2.     Ms. Zuccarello is a graduate of Boston College Law School, 2001.              Ms.

 Zuccarello was admitted to the Bar of the Commonwealth of Massachusetts in January 2002.

 She is also admitted to practice before the U.S. District Court, Massachusetts; U.S. Court of

 Appeals, 1st Circuit; and U.S. Court of Appeals, 5th Circuit.

          3.     Ms. Zuccarello is a member in good standing of all bars of which she is a member

 and she is not under suspension or disbarment from any bar.

 {S2562219; 1}
Case 20-41308         Doc 151    Filed 03/16/20 Entered 03/16/20 15:43:58            Main Document
                                             Pg 2 of 3


           4.     Ms. Zuccarello does not reside in the Eastern District of Missouri, is not regularly

 employed in the Eastern District of Missouri, and is not regularly engaged in the practice of law

 in the Eastern District of Missouri.

           5.     Ms. Zuccarello will represent creditor Lord Securities Corporation, in its capacity

 as First Lien Term Loan Agent and Collateral Trustee, in this matter and co-counsel in this

 matter is Marshall C. Turner, a member in good standing of the Bar for the U.S. District Court

 for the Eastern District of Missouri.

           WHEREFORE, AMY A. ZUCCARELLO attests under penalty of perjury to the truth

 and accuracy of the foregoing facts, and respectfully requests that this motion be granted and that

 she be admitted pro hac vice in connection with the above-captioned case, and for such other and

 further relief as is just.


 Dated: March 16, 2020
        Boston, MA


                                                /s/ Amy A. Zuccarello_____________
                                                Amy A. Zuccarello
                                                Sullivan & Worcester LLP
                                                One Post Office Square
                                                Boston, MA 02109
                                                Phone: (617) 338-2988
                                                Email: azuccarello@sullivanlaw.com.




 {S2562219; 1}                                 2
Case 20-41308    Doc 151     Filed 03/16/20 Entered 03/16/20 15:43:58         Main Document
                                         Pg 3 of 3




                                           Respectfully submitted,

                                           HUSCH BLACKWELL LLP

                                           By: /s/ Marshall C. Turner____________
                                           Marshall C. Turner, Esq. (#58053MO)
                                           190 Carondelet Plaza, Suite 600
                                           St. Louis, Missouri 63105
                                           Telephone:     (314)480-1768
                                           Facsimile:     (314)480-1505
                                           marshall .tumer@huschblackwell. com

                                           Attorneys for Lord Securities Corporation


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion was filed on
 March 16, 2020 and that a true and correct copy of the Motion was served through this Court's
 CM/ECF system to all parties receiving notice thereby.



                                           /s/ Marshall C. Turner
                                           Marshall C. Turner




 {S2562219; 1}                             3
